BLODGETT, J.
Heard jury trial waived.
Action to recover value of an automobile replevied by the defendant Mulry and subsequently sold by him. The automobile was ordered by this Court to be returned to the plaintiff Grinnell in the replevin action as the property of plaintiff.
This action was brought upon the bond filed in the action of replevin and the present phase of the matter is the chancerization of the bond.
Grinnell claims the amount paid for the car when delivered on the 13th day of January, 1926, viz. $1375.
Mulry claims that plaintiff can only recover the fair market value of the car at the date the execution in the action of replevin was returned unsatisfied, viz. October 23, 1926, and that the fair market value at that timé was $1000, the amount which he, Mulry, received upon a sale of the car in June 1926.
The Court is of the opinion that the plaintiff is entitled to recover the amount paid for the car at the time of delivery, the car having been re-plevied immediately after the delivery thereof to the plaintiff Grinnell.
Decision for plaintiff for $1375 and interest from January 13, 1926, and costs.